Exhibit Subsidiaries of Paperweight Development Corp. Entity Jurisdiction of Incorporation Appleton Papers Inc. Delaware Appleton Papers Canada Ltd. Canada Appleton Papers de Mexico SA de CV Mexico C&H Packaging Company, Inc. Wisconsin American Plastics Company, Inc. Wisconsin Rose Holdings Limited United Kingdom Bemrose Group Limited United Kingdom The Henry Booth Group Limited United Kingdom BemroseBooth Limited United Kingdom Bemrose Security & Promotional Printing Limited United Kingdom HBGI Holdings Limited United Kingdom Arjo Wiggins Appleton (Bermuda) Limited Bermuda PDC Capital Corporation Wisconsin New England Extrusion Inc. Wisconsin
